Case 2:19-cv-06647-FB-PK Document 26 Filed 06/23/20 Page 1 of 1 PageID #: 167




VLADECK, RASKIN & CLARK, P.C.
                                                                                     JEREMIAH IADEVAIA
                                                                                         212.403.7323
                                                                               JIADEVAIA@VLADECK.COM



                                            June 23, 2020
BY ECF
Hon. Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:    Wendy Twardzik v. Misonix, Inc. et al.
               2:19-cv-6647 (FB)(PK)

Dear Judge Kuo:

                We represent the plaintiff, Wendy Twardzik, in the above-captioned employment
matter against Misonix, Inc. and Michael McManus. We write on behalf of all parties to advise the
Court that following a mediation the parties have reached a settlement in principle. We respectfully
request that the Court enter a conditional order of dismissal with 30 days to reopen the case in the
event the parties cannot finalize the agreement.


                                               Respectfully submitted,
                                                      /s
                                               Jeremiah Iadevaia


cc:     Counsel for all parties (via ECF)




565 Fifth Avenue, 9th Floor, New York, New York 10017 ▪ (p) 212-403-7300 ▪ (f) 212-221-3172
1106747 v1
